Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

§
§
V. § Criminal No. H-18-CR-525
§
CHRISTOPHER HOWARD §

PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and Michael Day, Assistant United States
Attorney, and the defendant, Christopher Howard, and Defendant’s counsel, pursuant
to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Count Five of the Indictment. Count
Five charges Defendant with wire fraud in violation of Title 18, United States Code,
Section 1343. Defendant, by entering this plea, agrees that he is waiving any right
to have the facts that the law makes essential to the punishment either charged in the

indictment, or proved to a jury or proven beyond a reasonable doubt.
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 2 of 15

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United
States Code, Section 1343, is imprisonment of not more than 20 years and a fine of
not more than $250,000 or the greater of twice the gross gain or loss. Additionally,
Defendant may receive a term of supervised release after imprisonment of 3 years.
See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant
acknowledges and understands that if he should violate the conditions of any period
of supervised release which may be imposed as part of his sentence, then Defendant
may be imprisoned for the entire term of supervised release, without credit for time
already served on the term of supervised release prior to such violation. See Title
18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant understands
that he cannot have the imposition or execution of the sentence suspended, nor is he
eligible for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A),
immediately after sentencing, Defendant will pay to the Clerk of the United States
District Court a special assessment in the amount of one hundred dollars ($100.00)

per count of conviction. The payment will be by cashier’s check or money order,
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 3 of 15

payable to the Clerk of the United States District Court, c/o District Clerk’s Office,
P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with
respect to his immigration status ifhe is not a citizen of the United States. Defendant
understands that if he is not a citizen of the United States, by pleading guilty he may
be removed from the United States, denied citizenship, and denied admission to the
United States in the future. Defendant’s attorney has advised Defendant of the
potential immigration consequences resulting from Defendant’s plea of guilty.

Cooperation

5. The parties understand this agreement carries the potential for a motion for
departure under Section 5K1.1 of the Sentencing Guidelines. Defendant
understands and agrees that whether such a motion is filed will be determined solely
by the United States through the United States Attorney for the Southern District of
Texas. Should Defendant’s cooperation, in the sole judgment and discretion of the
United States, amount to “substantial assistance,” the United States reserves the sole
right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through

sentencing, fully cooperate with the United States, not oppose the forfeiture of assets
 

 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 4 of 15

contemplated in paragraph 22 of this agreement. Defendant understands and agrees
that the United States will request that sentencing be deferred until that cooperation
is complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is
used herein, includes providing all information relating to any criminal activity
known to Defendant, including but not limited to any violations of his conditions of
release. Defendant understands that such information includes both state and federal
offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United
States Attorney for the Southern District of Texas and Defendant; it does
not bind any other United States Attorney or any other unit of the
Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand
jury or in any other judicial or administrative proceeding when called
upon to do so by the United States. Defendant further agrees to waive
his Fifth Amendment privilege against self-incrimination for the
purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and
conferences as the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate
information and testimony and understands any false statements made
by the defendant to the Grand Jury or at any court proceeding (criminal
or civil), or to a government agent or attorney, can and will be
prosecuted under the appropriate perjury, false statement, or obstruction
statutes;
Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 5 of 15

 

(e) Defendant agrees to provide to the United States all documents in
his possession or under his control relating to all areas of inquiry and
investigation; and

(f) Should the recommended departure, if any, not meet Defendant’s
expectations, the Defendant understands that he remains bound by the
terms of this agreement and cannot, for that reason alone, withdraw his
plea.

 

7. Defendant understands and agrees that each and all waivers contained in
the Agreement are made in exchange for the concessions made by the United States
in this plea agreement.

The United States’ Agreements

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Five of the Indictment and
persists in that plea through sentencing, and if the Court accepts this plea
agreement, the United States will move to dismiss all counts of the
Indictment at the time of sentencing;

(b) The United States agrees that the maximum penalty range for
Count Five is imprisonment of not more than 20 years and a fine of not
more than $250,000 and that the provision of 18 U.S.C. § 1343 regarding
the presidentially declared major disaster will not be considered
pursuant to this plea agreement;

(c) Ifthe Court determines that Defendant qualifies for an adjustment
under section 3E1.1(a) of the United States Sentencing Guidelines, and
the offense level prior to operation of section 3E1.1(a) is 16 or greater,
the United States will move under section 3E1.1(b) for an additional
one-level reduction because Defendant timely notified authorities of his
intent to plead guilty, thereby permitting the United States to avoid

 
Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 6 of 15

preparing for trial and permitting the United States and the Court to
allocate their resources more efficiently.

(d) Defendant agrees to pay $26,414.38 in restitution, due on the day
of re-arraignment.

 

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas
agrees that it will not further criminally prosecute Defendant in the Southern District
of Texas for offenses arising from conduct charged in the indictment. This plea
agreement binds only the United States Attorney’s Office for the Southern District of
Texas and Defendant. It does not bind any other United States Attorney’s Office.
The United States Attorney’s Office for the Southern District of Texas will bring this
plea agreement and the full extent of Defendant’s cooperation to the attention of other
prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence

file and any investigative files, to the attention of the Probation Office

in connection with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to
sentencing;

 
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 7 of 15

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with
section 6A1.2 of the United States Sentencing Guidelines and Title 18,
United States Code, section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was
determined.

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration
of the United States Sentencing Guidelines and Policy Statements, which are only
advisory, as well as the provisions of Title 18, United States Code, section 3553(a).
Defendant nonetheless acknowledges and agrees that the Court has authority to
impose any sentence up to and including the statutory maximum set for the offense(s)
to which Defendant pleads guilty, and that the sentence to be imposed is within the
sole discretion of the sentencing judge after the Court has consulted the applicable
Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that
the sentence imposed is within the discretion of the sentencing judge. If the Court
should impose any sentence up to the maximum established by statute, or should the

Court order any or all of the sentences imposed to run consecutively, Defendant
Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 8 of 15

cannot, for that reason alone, withdraw a guilty plea, and will remain bound to fulfill
all of the obligations under this plea agreement.
Rights at Trial
12. Defendant understands that by entering into this agreement, he surrenders
certain rights as provided in this plea agreement. Defendant understands that the
rights of a defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges,
defendant would have the right to a speedy jury trial with the assistance
ofcounsel. The trial may be conducted by a judge sitting without a jury
if Defendant, the United States, and the court all agree.

(b)  Atatrial, the United States would be required to present witnesses
and other evidence against Defendant. Defendant would have the
opportunity to confront those witnesses and his attorney would be
allowed to cross-examine them. In turn, Defendant could, but would
not be required to, present witnesses and other evidence on his own
behalf. Ifthe witnesses for Defendant would not appear voluntarily, he
could require their attendance through the subpoena power of the court;
and

(c) At a trial, Defendant could rely on a privilege against self-
incrimination and decline to testify, and no inference of guilt could be
drawn from such refusal to testify. However, if Defendant desired to
do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges

contained in Count Five of the Indictment. If this case were to proceed to trial, the
Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 9 of 15

United States could prove each element of the offense beyond a reasonable doubt.

The following facts, among others would be offered to establish Defendant’s guilt:

 

On or about May 3, 2018, the defendant, Christopher Howard, for the purpose
of executing a scheme to defraud the Federal Emergency Management Agency
(“FEMA”), did knowingly cause to be transmitted by means of wire communications
in interstate commerce, certain signs, signals, and sounds, specifically an electronic
funds transfer in the amount of $1,544.66 between the U.S. Department of the
Treasury in Kansas City, Missouri and Woodforest National Bank in Houston, Texas,
in violation of Title 18, U.S.C. § 1343.

On or about September 2, 2017, Defendant submitted or caused to be submitted
a false or fraudulent application to FEMA for government assistance related to
Hurricane Harvey, in reference to a property located at 21403 Bear Cub Lane
in Crosby, Texas. Defendant claimed the date of loss on the application as
August 23,2017. The application was fraudulent as Defendant did not reside
at 21403 Bear Cub Ln. at the time of Hurricane Harvey as claimed, and the
residence at 21403 Bear Cub Ln. did not sustain damage from Hurricane
Harvey as claimed by Defendant.

During the course of the investigation of the application, it was determined that
J.R. was the true homeowner and resident of the property located at 21403 Bear
Cub Ln. in Crosby, Texas. J.R. advised that he was familiar with Defendant
but that Defendant did not live at the residence located at 21403 Bear Cub Ln.,
at or during the time of Hurricane Harvey. J.R. also informed investigators
that his residence at 21403 Bear Cub Ln. did not sustain any damage from
Hurricane Harvey.

As support for his application, Defendant submitted or caused others to submit
a tenant agreement, as proof of residence, purporting that he rented the

 
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 10 of 15

residence located at 21403 Bear Cub Ln. from J.R. During the investigation,
J.R. reviewed the tenant agreement and verified that it was fictitious.

As a result of the fraudulent application, on May 3, 2018, FEMA disbursed
$1,544.66 for from the U.S. Department of the Treasury in Kansas City,
Missouri to Defendant’s bank account at Woodforest National Bank, a
financial institution located in Houston, Texas.

Defendant hereby stipulates that the intended loss to the FEMA program was

$30,224.20, and that the funds received as a result of the fraudulent application
were $26,414.38.

Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the
obligations under this plea agreement, the United States will be released from its
obligations under the plea agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals, or disposes of assets in violation of this
plea agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the Court
to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this plea agreement, and all leads derived therefrom, will be used against defendant

in any prosecution.

10
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 11 of 15

Restitution

15. Defendant stipulates and agrees that as a result of his criminal conduct,
the victim(s) incurred a monetary loss of $26,414.38. Defendant agrees that
restitution imposed by the Court will be due and payable immediately and that
Defendant will not attempt to avoid or delay payment. Subject to the provisions of
paragraph 7 above, Defendant waives the right to challenge in any manner, including
by direct appeal or in a collateral proceeding, the restitution order imposed by the
Court.

Fines

16. Defendant understands that under the Sentencing Guidelines the Court is
permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Subject to
the provisions of paragraph 7 above, Defendant waives the right to challenge the fine
in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement
17. This written plea agreement, consisting of 15 pages, including the

attached addendum of Defendant and his attorney, constitutes the complete plea

11
Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 12 of 15

agreement between the United States, Defendant, and Defendant’s counsel. No
promises or representations have been made by the United States except as set forth
in writing in this pleaagreement. Defendant acknowledges that no threats have been
made against him and that he is pleading guilty freely and voluntarily because he is
guilty.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

12

 
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 13 of 15

18. Any modification of this plea agreement must be in writing and signed by

all parties.

Filed at RUS , Texas, on Cugist 19 ;

2014.

   

Defendant

Subscribed and sworn to before me on Quer 19 ,

 

20 14.
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
By: oe mM. Orrcedu_
Deputy United States District Clerk
APPROVED:

Ryan K. Patrick
United States Attorney

  

 

 

 

Assistant tin fee ates Attorn Attorney for Defendant

Southern Distriét of Texas

13
 

Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 14 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
V. § Criminal No. H-18-525
§
§
CHRISTOPHER HOWARD §

PLEA AGREEMENT ADDENDUM

I have fully explained to Defendant his rights with respect to the pending indictment.
I have reviewed the provisions of the United States Sentencing Commission’s
Guidelines Manual and Policy Statements and I have fully and carefully explained to
Defendant the provisions of those Guidelines which may apply in this case. I have
also explained to Defendant that the Sentencing Guidelines are only advisory and the
court may sentence Defendant up to the maximum allowed by statute per count of
conviction. Further, I have carefully reviewed every part of this plea agreement with
Defendant. To my knowledge, Defendant’s decision to enter into this agreement is
an informed and voluntary one.

EM LCE

‘Attorney for Defendant Date

 

 

I have consulted with my attorney and fully understand all my rights with respect to

14
Case 4:18-cr-00525 Document 33 Filed on 08/19/19 in TXSD Page 15 of 15

the indictment pending against me. My attorney has fully explained, and I
understand, all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this plea agreement with my attorney. I

understand this agreement and J voluntarily agree to its terms.

 
   

Christopher A
Defendant

15

 

 
